DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
1. This application is a CON of 16/177,235, now U.S. Patent No. 10465162 which is a CON of 14/947,999 (abandoned), which is a CON of 14/146,510, now U.S. Patent No. 9222069, which is a CON of 11/587,735, now U.S. Patent No. 8647873, which is a CIP of 11/021,618, now U.S. Patent No. 7510876.
2. Claims 21-30 are examined in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-17 of U.S. Patent No. 8,647,873 in view of Roberts D. (2000, Developmental Dynamics, Vol. 219, pgs. 109-120). 
While claim 30 recites that the PDX1-positive foregut endoderm cells are multipotent and can differentiate into cells, tissues or organs from the posterior portion of the gut tube, the claims of ‘873 would be obvious since Roberts D. teaches that PDX1-positive foregut endoderm cells are multipotent and can differentiate into cells, tissues or organs from the anterior portion of the gut tube (see Abstract, Fig. 1 and Fig. 2).
The instant application was filed as a CON and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When the claims are analyzed in light of the specification, the instant invention encompasses an in vitro cell culture comprising PDX1- definitive endoderm (DE) cells, PDX1+ foregut endoderm (FE) cells and a medium comprising B27 that will differentiate the PDX1- DE cells into PDX1+ FE cells.
Regarding function, the claims recite that the medium comprises (emphasis added) “an effective amount of B27 to differentiate” PDX1- DE into PDX1+ FE. However, the specification provides no description of any medium comprising only B27 that can function to differentiate PDX1- DE into PDX1+ FE, that would indicate possession at the time of filing for the claimed cell culture. The specification provides no teaching that B27 functions as a differentiation factor for any cell type.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, only a medium comprising a retinoid (i.e. retinoic acid), an FGF and B27 is sufficiently described to indicate possession of a cell culture comprising a medium to differentiate PDX1- DE into PDX1+ FE. 
The specification teaches in Example 15 (pgs. 70-71) that the B27 supplement “enhances” PDX1 expression when PDX1- DE is differentiated into PDX1+ FE. However, the specification does not teach or contemplate that an effective amount the B27 supplement will potentiate any differentiation as embraced by the claims. Rather the specification teaches in Example 15 that retinoic acid and FGF10 in combination with B27, differentiated PDX1- DE into PDX1+ FE and found that:
“FIGS. 39A-39E shows that serum-free supplement B27 provided an additional benefit for induction of PDX1 gene expression without inducing an increase in the expression of markers genes not specific for foregut endoderm as compared to such marker gene expression in cells grown without serum.” (pg. 71 parag. 351).
Thus, as set forth in the specification, the B27 supplement does not on its own facilitate differentiation, but rather enhances the differentiation of PDX1- DE into PDX1+ FE by increasing the expression of PDX1 on FE. 
Further, it is well known and accepted in the art that the B27 supplement was designed for the culture and survival of neurons in a serum free media and does not provide any differentiation factors on its own, but rather functions to support cell survival in different cell culture conditions (see Brewer et al., 1993, J. Neuroscience Res., Vol. 35, pgs. 567-576). 
Regarding the instant claimed cell culture, it is well known in the art that FGF4 and retinoic acid work together to control endoderm patterning and thus direct differentiation of DE into PDX1+ FE (see Johannesson et al., 2009, PLoS ONE, Vol. 4(3), pgs. 1-13). It should be noted that Johannesson does not utilize B27 at all to obtain PDX1+ FE.
The specification does not provide any disclosure as to what the complete structure would be of any medium other than the one disclosed in the specification that differentiates PDX1- DE into PDX1+ FE. The only disclosed medium that differentiates PDX1- DE into PDX1+ FE, is the one disclosed in Example 15, which further comprises a retinoid and an FGF.  
As of the filing date, there was no known or disclosed correlation between a medium comprising only B27 and the differentiation of PDX1- DE into PDX1+ FE. There is no general knowledge in the art about regarding the B27 supplement to suggest that general similarity of structure confers the activity of cell differentiation as embraced by the claims.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only characteristic described, is that a medium comprising a retinoid and FGF and B27 produces a FE cell which has increased expression of PDX1 as compared to a FE cell which was not differentiated in a medium comprising B27. 
The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession a medium comprising an effective amount of B27 that directs differentiation of PDX1- DE into PDX1+ FE at the time of filing. While the structure and function of a medium to differentiate PDX1- DE into PDX1+ FE is known (disclosed in Example 15), the specification has not described any other mediums where an effective amount of B27 directs differentiation of PDX1- DE into PDX1+ FE.
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a medium comprising a retinoid an FGF and B27, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the genus of mediums comprising only an effective amount of B27 to direct differentiation of PDX1- DE into PDX1+ FE as embraced by the claims.  

Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632